Citation Nr: 1542482	
Decision Date: 10/01/15    Archive Date: 10/13/15

DOCKET NO.  10-01 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to an initial compensable rating for right lumbar radiculopathy, associated with the Veteran's back disability, for the period from April 6, 2010 to November 17, 2011.

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976. 

This matter came to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which assigned a noncompensable rating to right lumbar radiculopathy.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2011; the transcript is of record.  

In a January 2015 decision, the Board denied entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine; denied entitlement to a disability rating in excess of 10 percent for left lumbar radiculopathy; denied entitlement to a compensable rating for right lumbar radiculopathy for the period April 6, 2010 to November 17, 2011; granted entitlement to a 10 percent disability rating for right lumbar radiculopathy for the period from November 18, 2011 to April 24, 2012; denied entitlement to a 30 percent disability rating for right lumbar radiculopathy for the period from April 25, 2012; and, denied entitlement to a disability rating in excess of 30 percent for status post total knee replacement, residuals right knee injury, status post partial medial and lateral meniscectomy, for the period from August 1, 2011.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims.  Pursuant to a July 2014 Joint Motion for Remand (JMR) and Court Order, the Board's decision with regard to the denial of a compensable rating for right lumbar radiculopathy for the period from April 6, 2010 to November 17, 2011 was vacated and remanded for action consistent with the JMR.  The Veteran's appeal was deemed abandoned and dismissed with regard to the other issues addressed in the Board decision.  

In an April 2015 submission, the Veteran asserted that his foot condition had worsened and requested a clothing allowance due to the use of a prescription cream.  See 04/10/2015 VBMS entry, Email Correspondence.  These issues are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the period from April 6, 2010, to November 17, 2011, radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis. 

2.  The weight of the evidence is against a finding that the Veteran is precluded from substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the period from April 6, 2010, to November 17, 2011, the criteria for a 10 percent disability rating for right lumbar radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8526 (2014). 

2.  The requirements for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In April 2009, a VCAA letter was sent to the Veteran with regard to his claim of service connection for a lumbar spine disability, which encompasses the associated radiculopathy.  The appeal of a higher initial rating for radiculopathy arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

VA has complied with all assistance requirements of VCAA.  The evidence of record contains the Veteran's service, private, and VA treatment records.  There is no indication of relevant, outstanding records which would support the Veteran's claim discussed below.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

The Veteran was afforded a VA examination in April 2010, November 2011, and April 2012.  The examination reports will be discussed below.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the increased rating issue discussed below.  

Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As the appeal arises from the original assignment of disability evaluations following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. Ap. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

38 C.F.R. § 4.124a, Diagnostic Code 8526 provides the rating criteria for evaluation of paralysis of the anterior crural nerve (femoral).  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation; moderate incomplete paralysis warrants a 20 percent disability evaluation; and severe incomplete paralysis warrants a 30 percent disability evaluation.  A 40 percent disability evaluation is warranted for complete paralysis of quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.  The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Turning to the evidence of record, a March 2010 private treatment report reflects multi-level lumbar radiculopathy affecting mainly the left L4-L5-S1 nerve roots and to a lesser degree the right nerve roots.  On examination in April 2010, the Veteran complained of back pain radiating to both lower extremities for the last few years with complaints of a mild to moderate degree of numbness and weakness more on the left than the right.  The examiner found mildly decreased pinprick and light touch sensation noted on the L4-L5 distribution on the left leg.  Otherwise, sensory findings were intact.  The examiner described the condition as a mild focal neurological deficit on the left lower extremity, focal sensorimotor mild, symptoms of bilateral lumbar radiculopathy on the left more than the right.  At the time of the November 18, 2011 VA examination, the examiner diagnosed bilateral radiculopathy.  With regard to the right lower extremity, the examiner noted symptoms of mild constant pain, mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  No muscle atrophy was found.  There were no otherwise no abnormal objective findings pertaining to the right lower extremity.  See 08/04/2012 Virtual VA entry, CAPRI at 72.  On examination in April 2012, the Veteran reported symptoms associated with his right lower extremity radiculopathy, specifically moderate constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and mild numbness.  The examiner indicated that his right lower extremity radiculopathy was severe.  

The Board finds that a 10 percent disability rating is warranted for mild incomplete paralysis of the right lower extremity for the period from April 6, 2010 to November 17, 2011.  This is based on the Veteran's subjective complaints of radiation to the right lower extremity with mild to moderate degree of numbness and weakness more on the left than the right.  While the April 2010 VA examiner noted specific objective findings related to the left lower extremity, the examiner still objectively concluded that he had bilateral lumbar radiculopathy, albeit more on the left than the right.  Moreover, the Veteran continued to complain of mild symptoms - pain, paresthesias/dysesthesias, and numbness - upon examination on November 18, 2011.  The evidence of record does not otherwise reflect moderate incomplete paralysis, nor reports of moderate symptoms during the period contemplated by this appeal.  Based on the complaints and objective findings, the Veteran's radiculopathy of the right lower extremity is mostly sensory and the findings approximate the criteria for a disability rating of 10 percent, but no higher.  See 38 C.F.R. § 4.124a, Diagnostic Code 8526.

Extraschedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present with regard to the Veteran's radiculopathy, right lower extremity.  Additionally, the diagnostic criteria discussed hereinabove adequately describes the severity and symptomatology of the various aspects of the Veteran's disorder.  The current rating discussed hereinabove is adequate to fully compensate the Veteran for his symptoms.  

The Veteran and his representative have not alleged during the appeal period that such evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that the diagnostic criteria is adequate for the service-connected disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

A total disability rating based on individual unemployability (TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Board notes that the Veteran's claim for a TDIU was most recently denied in a January 2012 rating decision.  

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16.

In this case, the Veteran has met the threshold requirements under38 C.F.R. § 4.16(a) since August 2004, with various periods of total rating, including since August 29, 2011.  Most significant among his service-connected disabilities, his mood disorder is evaluated at 70 percent disabling and his left total knee replacement is 60 percent disabling.  A right knee and right leg radicular symptoms have both been assigned a 30 percent evaluation.  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). The question is whether the veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

A December 2011 VA mental health examination reflects that the Veteran was formerly employed as a truck driver, a chef in the restaurant business and a drug and alcohol counselor.  His longest period of employment was 10 years.  He had been unemployed for a little over 1 year.  He was attempting to increase his chances of employment by returning to school and was enrolled at a community college where he was studying business administration.  The November 2011 VA examiner opined lumbar spine disability and associated radiculopathy impacted his physical employment by limiting his ability to lift heavy objects, especially from ground level, to twist at the trunk forcefully or repeatedly, and to sit for prolonged periods of time.  However, he was able to sit for long enough to participate in college courses.  His ability to conduct sedentary work was impacted by his inability to sit for long periods of time.  The examiner opined that his lumbar degenerative disc disease, left lumbar radiculopathy, and right lumbar radiculopathy did not render him unable to secure and maintain substantial gainful employment.  However, the examiner could not determine whether there was a job that could accommodate his specific limitations without resorting to mere speculation.  (In any event, the Board notes that the Veteran's work history does involve some sedentary, or at least non-manual labor positions, and he is also enrolled in school, which will potentially expand his job prospects regarding sedentary employment.)  With regard to the knee conditions, the examiner opined that the Veteran's bilateral knee conditions significantly limited his ability to participate in physical activity, impacting his ability to walk for long periods, stand for long periods, lift from the ground level, climb stairs or squat or kneel.  The examiner stated that while the Veteran's bilateral knee conditions significantly limited his ability to participate in physical activity they do not preclude him from sedentary activities.  For this reason, the examiner opined that his knee conditions did not preclude him from gainful employment.  Thus, while acknowledging that he may experience some service-connected symptomatology in an employment capacity, there is no indication that at this juncture his service-connected disabilities preclude substantially gainful employment.  Accordingly, an award of a TDIU is not warranted here.  


ORDER

For the period from April 6, 2010, to November 17, 2011, entitlement to a 10 percent disability rating for right lumbar radiculopathy is granted.

TDIU is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


